Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 1 of 24 PageID #: 500



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 BAUTISTA CABRERA, individually and
 on behalf of all others similarly situated,

                           Plaintiff,
                                                              REPORT AND
         -against-                                            RECOMMENDATION
                                                              14 CV 4874 (LDH)(RML)
 SANTIAGO CANELA, individually and as
 officer, shareholder, and/or principal of
 ESTRELLA LATINA CORP., d/b/a
 ESTRELLA LATINA; ESTRELLA LATINA
 CORP., d/b/a ESTRELLA LATINA; JOSE M.
 RAMOS, individually and as officer,
 shareholder, and/or principal of ESTRELLA
 LATINA DEL CARIBE INC.; and
 ESTRELLA LATINA DEL CARIBE INC.,

                            Defendants.
 --------------------------------------------------------X
 LEVY, United States Magistrate Judge:
                  By order dated June 28, 2018, the Honorable LaShann DeArcy Hall, United

 States District Judge, referred plaintiff’s motion for a default judgment against defendants

 Santiago Canela (“Canela”), Estrella Latina Corp. (“Estrella Latina”), and Estrella Latina Del

 Caribe (“Del Caribe”) to me for report and recommendation. After settlement negotiations broke

 down, I held an inquest hearing on February 13, 2019. (See Transcript of Hearing, dated Feb.

 13, 2019 (“Tr.”), Dkt. No. 55.) For the reasons stated below, I respectfully recommend that

 plaintiff’s motion be granted as to Canela and Estrella Latina, but denied as to Del Caribe, and

 that plaintiff be awarded $66,991.64 in damages, plus pre-judgment and post-judgment interest.

 I further recommend that plaintiff’s claims against Jose M. Ramos (“Ramos”) and Del Caribe be

 dismissed for failure to state a claim.
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 2 of 24 PageID #: 501



                                    BACKGROUND AND FACTS

                 Plaintiff Bautista Cabrera (“plaintiff”) commenced this wage and hour action on

 August 15, 2014, asserting claims against Canela and Estrella Latina under the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and New York Labor Law (“NYLL”).

 (Complaint, dated Aug. 15, 2014 (“Compl.”), Dkt. No. 1.) On June 20, 2016, I granted

 plaintiff’s unopposed motion to amend the complaint to add the new owners of the Estrella

 Latina Restaurant (the “Restaurant”), Ramos, Del Caribe, and John Does 1–5 as defendants. 1

 (Minute Entry, dated June 20, 2016; Amended Complaint, dated June 24, 2016 (“Am. Compl.”),

 Dkt. No. 25.)

                 Defendants Estrella Latina and Del Caribe are both alleged to be domestic

 corporations, with their principal place of business at 37-07 104th Street in Queens, New York.

 (Am. Compl. ¶¶ 10, 16.) Defendant Canela is alleged to be the owner, officer, director,

 shareholder, and/or principal of Estrella Latina. (Id. ¶ 13.) Defendant Ramos is alleged to be the

 owner, officer, director, shareholder, and/or principal of Del Caribe. (Id. ¶ 19.) According to the

 amended complaint, Ramos and Del Caribe purchased the Restaurant from Canela and Estrella

 Latina on July 10, 2014, and continue to operate it under the name “Estrella Latina.” (Id. ¶¶ 61–

 62.) Plaintiff testified that he worked as a dishwasher and deliveryman at the Restaurant from




 1
   John Does 1–5 are described in the amended complaint as “the currently unknown parent,
 subsidiary, or affiliate entities and/or individuals who jointly employed Plaintiff and those
 similarly situated during the relevant time periods.” (Amended Complaint, dated June 24, 2016
 (“Am. Compl.”), Dkt. No. 25, ¶ 22.) The John Doe defendants have since been dismissed from
 this case. (See Report and Recommendation, dated Apr. 19, 2018 (“Apr. 19 R&R”), Dkt. No. 43
 (recommending, inter alia, the dismissal of the John Doe defendants); Order Adopting Report
 and Recommendation, dated May 24, 2018.)



                                                 2
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 3 of 24 PageID #: 502



 April 1, 2011 to December 3, 2013. (See Tr. at 3:18–22; 4:1–6; Affidavit of Bautista Cabrera

 (“Cabrera Aff.”), sworn to July 15, 2015, Dkt. No. 16, ¶ 6.)

                Ramos filed an answer to the amended complaint on August 3, 2016. (See

 Answer to Amended Complaint, dated Aug. 3, 2016, Dkt. No. 30.) After an initial default in

 May 2015 (see Clerk’s Entry of Default, dated May 12, 2015, Dkt. No. 12), Canela and Estrella

 Latina later appeared through attorney Ferris Turner, Esq. (See Letter of Robert J. Valli, Jr.,

 Esq., dated Sept. 16, 2015, Dkt. No. 20.) On October 25, 2017, I granted Mr. Turner’s motion to

 withdraw as counsel 2 and ordered Canela and Estrella Latina to obtain new counsel by December

 8, 2017. (Order, dated Oct. 25, 2017.) I indicated that if Estrella Latina failed to obtain new

 counsel by then, it would likely be deemed in default, as a corporation cannot represent itself in

 federal court. (Id.) If Canela failed to obtain new counsel, I ordered him to advise the court by

 that date whether he intended to defend the claims in this action, and indicated that his failure to

 do so would result in a recommendation that he be found in default. (Id.) Neither party advised

 the court of their intentions by December 8, 2017, nor did any attorney file a notice of

 appearance on their behalf. There was no further response or docket activity from either party.

                On April 19, 2018, I issued a report and recommendation in which I

 recommended that a default be entered against Canela, Estrella Latina, and Del Caribe. 3 (Report

 and Recommendation, dated Apr. 19, 2018, Dkt. No. 43.) I further recommended that the John

 Doe defendants be dismissed from the case, as there had been no effort to identify them. (Id.)



 2
  The facts leading up to Mr. Turner’s motion to withdraw are described in greater detail in my
 April 19, 2018 report and recommendation. (See Apr. 19 R&R at 2–3.)
 3
   At that point, Del Caribe had not appeared. As discussed infra, Del Caribe later appeared
 through attorney John Garzon, Esq. (see Notice of Appearance, dated Sept. 17, 2018, Dkt. No.
 49), but it never answered or otherwise moved with respect to the amended complaint.


                                                   3
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 4 of 24 PageID #: 503



 On May 24, 2018, Judge DeArcy Hall adopted my report and recommendation and ordered

 plaintiff to move for a default judgment against Canela, Estrella Latina, and Del Caribe. (Order

 Adopting Report and Recommendation, dated May 24, 2018.)

                Plaintiff moved for entry of default pursuant to Federal Rule of Civil Procedure

 55(a) on June 15, 2018. (Request for Certificate of Default, dated June 15, 2018, Dkt. No. 45.)

 The Clerk of the Court noted the defaults of Canela, Estrella Latina, and Del Caribe on June 18,

 2018. (Clerk’s Entry of Default, dated June 18, 2018, Dkt. No. 46.) On June 25, 2018, plaintiff

 moved for a default judgment against the three defaulting defendants. (Motion for Default

 Judgment, dated June 25, 2018, Dkt. No. 47.) Judge DeArcy Hall referred plaintiff’s motion to

 me. (Order Referring Motion, dated June 28, 2018.)

                On August 16, 2018, I held a status conference with Matthew Berman, Esq.,

 counsel for plaintiff, and John Garzon, Esq., counsel for Ramos. (Minute Entry, dated Aug. 16,

 2018.) Counsel requested the opportunity to explore settlement. (Id.) I ordered Mr. Garzon to

 advise no later than August 23, 2018 whether he would be representing Del Caribe and instructed

 that, if Del Caribe engaged him, he should file a notice of appearance by that date and move

 expeditiously to vacate the default against Del Caribe. (Id.) Additionally, I advised counsel that

 if the case did not settle prior to the next conference, on October 5, 2018, I would schedule a

 hearing on plaintiff’s motion for a default judgment at that time. (Id.)

                On September 14, 2018, the parties submitted a status report stating that they

 were engaged in multi-lateral settlement discussions and requesting an additional thirty days to

 explore settlement before scheduling a hearing on plaintiff’s motion. (Letter of Matthew L.

 Berman, Esq., dated Sept. 14, 2018, Dkt. No. 48.) On September 17, 2018, Mr. Garzon filed a

 notice of appearance on behalf of Del Caribe. (Notice of Appearance, dated Sept. 17, 2018, Dkt.



                                                  4
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 5 of 24 PageID #: 504



 No. 49.) However, Del Caribe never answered or otherwise moved with respect to the amended

 complaint, and no motion was made to vacate the default against it. I granted the request for an

 extension of time and adjourned the conference scheduled for October 5, 2018 to October 23,

 2018. (See Order, dated Sept. 17, 2018.)

                During the October 23, 2018 conference, counsel advised that they had reached a

 partial settlement involving plaintiff, Ramos, and Del Caribe. (Minute Entry, dated Oct. 24,

 2018.) I ordered the parties to submit the partial settlement agreement for a fairness review

 under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015), by November 27, 2018.

 (Id.) Additionally, I ordered plaintiff’s counsel to advise by that date whether plaintiff wished to

 pursue the motion for a default judgment against Canela and Estrella Latina. (Id.) That deadline

 passed without submission of the partial settlement agreement or any communication from

 plaintiff’s counsel as to whether plaintiff wished to pursue the motion.

                On January 4, 2019, I ordered the parties to submit a status report on or before

 January 11, 2019 and advised that failure to do so would result in a recommendation that the

 motion for a default judgment be dismissed for failure to prosecute and the partial settlement

 agreement rejected. (Order, dated Jan. 4, 2019.) On January 11, 2019, plaintiff’s counsel

 submitted a status report stating that the parties were unable to reach agreement on a stipulation

 to submit to the court and that plaintiff would be pursuing his motion for a default judgment.

 (Letter of Matthew L. Berman, Esq., dated Jan. 11, 2019, Dkt. No. 51.) Plaintiff’s counsel also

 advised that he had attempted to contact Mr. Garzon’s office to obtain adequate assurances that

 the settlement would be finalized, but was unable to do so. (Id.) On February 13, 2019, I held

 an inquest hearing where I heard testimony from plaintiff, through a Spanish interpreter. (See

 Tr.) No defendant appeared at the inquest or otherwise contacted the court. (See id.)



                                                  5
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 6 of 24 PageID #: 505



                Plaintiff asserts claims under the FLSA for unpaid minimum wages and overtime.

 (Am. Compl. ¶¶ 65–74.) Plaintiff also seeks recovery under the NYLL for unpaid minimum

 wages, unpaid overtime, unlawful retention of gratuities, failure to pay spread of hours wages,

 and failure to provide wage notices and wage statements. (Id. ¶¶ 75–99.) Plaintiff seeks back

 pay, liquidated damages, pre- and post-judgment interest, attorney’s fees, and costs. (Plaintiff’s

 Memorandum of Law in Support of Motion for Default Judgment, dated June 25, 2018 (“Pl.’s

 Mem.”), Dkt. No. 47–2; Am. Compl.)

                                              DISCUSSION

    A. Liability

                1. Canela and Estrella Latina

                A defendant’s “default is deemed to constitute a concession of all well pleaded

 allegations of liability.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155,

 158 (2d Cir. 1992). Once a default is entered, the court “is required to accept all of [the

 plaintiff’s] factual allegations as true and draw all reasonable inferences in [the plaintiff’s]

 favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citing Au Bon Pain Corp. v.

 Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). The court must also “determine whether [the

 plaintiff’s] allegations establish [the defendants’] liability as a matter of law.” Id.

                Plaintiff has sufficiently pleaded factual allegations that give rise to liability

 against Canela and Estrella Latina for unpaid minimum wages and overtime under the FLSA and

 the NYLL. (See Am. Compl. ¶¶ 40–53.) He has also sufficiently pleaded claims for unlawful

 retention of gratuities, unpaid spread of hours wages, and failure to provide wage statements




                                                    6
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 7 of 24 PageID #: 506



 under the NYLL. 4 (Id. ¶¶ 44–45, 54, 55, 60.) The extent to which he can recover damages from

 Canela and Estrella Latina based upon these violations depends on whether: (1) his claims were

 timely; (2) he is a covered employee under the FLSA and the NYLL; and (3) Canela and Estrella

 Latina were plaintiff’s employers under the FLSA and NYLL.

                          a. Timeliness

                  For plaintiff’s claims to be timely under the FLSA, they must have arisen within

 the two years prior to the filing of the complaint, or—for willful violations—within the three

 years prior. 29 U.S.C. § 255(a). Here, plaintiff has pleaded willful violations of the Act (Am.

 Compl. ¶¶ 68, 73, 78, 83, 88, 93, 98), and defendants have, by virtue of their default, waived the

 affirmative defense of statute of limitations. See Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d

 76, 87 (E.D.N.Y. 2012) (citing Day v. McDonough, 547 U.S. 198, 202 (2006); Davis v. Bryan,

 810 F.2d 42, 44 (2d Cir. 1987); Archie v. Grand Cent. P’ship, 997 F. Supp. 504, 536 (S.D.N.Y.

 1998)). Plaintiff alleges that he was employed by Canela and Estrella Latina, and that

 underpayment of wages occurred, between April 1, 2011 and December 3, 2013. (See Tr. at

 3:18–22; 4:1–6.) This action was commenced on August 15, 2014. (See Compl.) Therefore,

 those portions of plaintiff’s FLSA claims arising between April 1, 2011 and August 15, 2011 are

 untimely. However, plaintiff may nevertheless recover for underpayment of wages during this

 period if his NYLL claims are timely. 5

                  For plaintiff’s claims to be timely under the NYLL, they must have arisen within

 the six years prior to the filing of the complaint. See N.Y. LAB. L. §§ 198(3); 663(3). Because


 4
     As discussed infra, plaintiff does not have a viable claim for failure to provide wage notices.
 5
  Plaintiff may not receive “double recovery” of unpaid wages under both the FLSA and the
 NYLL. Hernandez v. Jrpac Inc., 14 CV 4176, 2016 WL 3248493, at *31 (S.D.N.Y. June 9,
 2016).


                                                    7
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 8 of 24 PageID #: 507



 plaintiff alleges that he was employed by Canela and Estrella Latina and that underpayment of

 wages, unlawful retention of gratuity, unpaid spread of hours wages, and wage statement

 violations occurred after April 1, 2011, his claims under the NYLL are timely.

                       b. Employee Coverage under the FLSA

                Because the minimum wage and overtime provisions of the FLSA and the NYLL

 apply only to employees of covered employers, a plaintiff in a wage and hour action must show

 that he or she was defendants’ employee, and that defendants were employers subject to the

 coverage of each statute. For purposes of the FLSA, an employee is “any individual employed

 by an employer,” meaning any individual whom an employer “suffer[s] or permit[s] to work.”

 29 U.S.C. §§ 203(e)(1), (g). Absent a statutory exemption, such individuals are protected by the

 FLSA, so long as they work for a covered employer. An employer is defined as “any person

 acting directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

 § 203(d). Person is defined as “an individual, partnership, association, corporation, business

 trust, legal representative, or any organized group of persons.” 29 U.S.C. § 203(a). In addition,

 for employees to be covered by the FLSA, they must show either that their employer was an

 enterprise engaged in interstate commerce or that their work as employees regularly involved

 them in interstate commerce. See 29 U.S.C. § 207(a).

                Here, plaintiff has adequately pleaded that he was an employee, insofar as he

 alleges he was hired to work as a dishwasher and deliveryman at the Restaurant, worked five

 days per week, and was paid in cash each week. (Am Compl. ¶¶ 41, 50; Tr. at 17:6–13.) To

 determine whether a party qualifies as an “employer” under both the FLSA and NYLL, the

 relevant inquiry is “whether the alleged employer possessed the power to control the workers in

 question, . . . with an eye to the economic reality presented by the facts of each case.” Herman v.



                                                  8
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 9 of 24 PageID #: 508



 RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999). When examining the “economic

 reality” of a particular situation, courts will evaluate various factors, none of which, individually,

 is dispositive. Id. These factors include “whether the alleged employer (1) had the power to hire

 and fire the employees, (2) supervised and controlled employee work schedules or conditions of

 employment, (3) determined the rate and method of payment, and (4) maintained employment

 records.” 6 Id. Further, “[t]he overwhelming weight of authority is that a corporate officer with

 operational control of a corporation’s covered enterprise is an employer along with the

 corporation, [and is therefore] jointly and severally liable under the FLSA for unpaid wages.”

 Moon v. Kwon, 248 F. Supp. 2d 201, 237 (S.D.N.Y. 2002).

                Plaintiff testified at the inquest that he was hired to work at the Restaurant on

 April 1, 2011, and that his direct supervisor was a woman named Rosmaili who was employed

 by Estrella Latina. (Tr. at 3:18–22; 18:5–16.) He further testified that it was Rosmaili who hired

 him, fired him, paid him, set his rate of pay, and set his work schedule. (See id. at 15:2–25;

 16:1–8; 18:5–16; 21:8–13.) He alleges in the amended complaint that Canela also had the power

 to do those things, and that Canela “controlled [Estrella Latina’s] actual day-to-day operations

 and management.” (Am. Compl. ¶ 15.) Therefore, I find that plaintiff has adequately alleged

 that Canela and Estrella Latina were his employers.

                Plaintiff alleges that, at all relevant times, Estrella Latina had gross receipts of

 greater than $500,000 and that its employees were engaged in interstate commerce. (Am.

 Compl. ¶¶ 11–12.) Thus, he alleges that he was a covered employee under the FLSA. (Id. ¶ 8.)


 6
  “Courts have interpreted the definition of ‘employer’ under the [NYLL] coextensively with the
 definition used by the FLSA.” Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 308
 n.21 (S.D.N.Y. 2011); see also Oaxaca v. Hudson Side Cafe Inc., No. 13 CV 2698, 2018 WL
 4859152, at *8 (E.D.N.Y. Oct. 8, 2018); Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp.
 3d 19, 37 (E.D.N.Y. 2015).


                                                   9
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 10 of 24 PageID #: 509



  This allegation is, on its face, conclusory, insofar as it restates the statutory definition of

  enterprise coverage without providing additional facts. The only supporting factual allegation

  for this is that Estrella Latina’s employees “handle goods that have been moved in interstate

  commerce.” (Id. ¶ 12.) It can be further inferred from plaintiff’s role as a deliveryman that he

  regularly handled food. Moreover, plaintiff testified at the inquest that his duties included

  receiving beverage deliveries and putting them away. (Tr. at 4:10–12, 5:1–5.)

                  Multiple courts in this district have held that similarly conclusory allegations of

  enterprise coverage may be accepted on a motion for default judgment where it may be inferred

  from the type of business enterprise that it was engaged in interstate commerce. See, e.g.,

  Remache v. Mac Hudson Grp., No. 14 CV 3118, 2018 WL 4573072, at *4 (E.D.N.Y. Sept. 7,

  2018), report and recommendation adopted, 2018 WL 4568860 (E.D.N.Y. Sept. 24, 2018)

  (holding that “the enterprise that employed plaintiffs—i.e. a construction business—is a type that

  is typically involved in interstate commerce” and that plaintiffs had therefore sufficiently

  established that they were covered employees under the FLSA); Huerta v. Victoria Bakery, No.

  10 CV 4754, 2012 WL 1107655, at *2 (E.D.N.Y. Mar. 30, 2012) (“[T]he original complaint . . .

  provides a sufficient basis . . . for inferring the requisite interstate commerce connection under

  the sensible approach adopted by other judges in this district. The complaint alleges that

  plaintiffs . . . were employed as bread makers in a Brooklyn-based bakery with over half a

  million dollars in annual sales. It is inconceivable that some of the bread-making materials used

  by plaintiffs did not originate out of state or that the bakery did not sell its products outside the

  State of New York.”); Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 121

  (E.D.N.Y. 2011) (“Because even local business activities fall within the reach of the FLSA when

  an enterprise employs workers who handle goods or materials that have moved or been produced



                                                     10
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 11 of 24 PageID #: 510



  in interstate commerce, the test is met if Plaintiffs merely handled supplies or equipment that

  originated out-of-state . . . . The Court finds it logical to infer here that the cleaning supplies

  utilized by the Plaintiffs originated outside of New York. Plaintiffs’ Complaint, therefore, fairly

  alleges that the Defendants are an ‘enterprise engaged in commerce.’ Consequently, the Court

  finds that Plaintiffs are covered by the FLSA.”) (internal citations and quotation marks omitted). 7

  I agree with those courts that have adopted this approach, and therefore find that the enterprise

  that employed plaintiff was involved in interstate commerce. Plaintiff has therefore sufficiently

  established that he is a covered employee under the FLSA.

                  2. Ramos & Del Caribe

                  Plaintiff alleges that Ramos and Del Caribe purchased the Restaurant from Canela

  and Estrella Latina on July 10, 2014, over seven months after his employment at the Restaurant

  ended. (See Am. Compl. ¶¶ 61–62.) Therefore, they cannot be held liable as plaintiff’s

  employers. Whether plaintiff can recover damages from Ramos and Del Caribe for violations

  that occurred prior to their acquisition of the Restaurant depends on whether they can be held

  liable under the doctrine of successor liability. See, e.g., Xue Ming Wang v. Abumi Sushi Inc.,

  262 F. Supp. 3d 81, 86–87 (S.D.N.Y. 2017) (applying doctrine of successor liability to determine

  whether purchasers of restaurant can be held liable for wage and hour violations that occured

  prior to sale); Bautista v. Beyond Thai Kitchen, Inc., 14 CV 4335, 2015 WL 5459737, at *1

  (S.D.N.Y. Sept. 17, 2015) (same).


  7
    But see Perez v. Queens Boro Yang Cleaner, Inc., No. 14 CV 7310, 2016 WL 1359218, at *4
  (E.D.N.Y. Mar. 17, 2016) (“While some judges in this district disagree, and have granted default
  judgments notwithstanding a similar lack of specificity in other cases, I conclude that requiring
  non-conclusory allegations is more consonant with applicable case law concerning pleading
  requirements, and that it does not frustrate the FLSA’s remedial purpose to require a plaintiff
  seeking the statute’s protection to explain in her pleading just what it is about her employer’s
  business that brings it within the law’s ambit.”) (footnote omitted).


                                                     11
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 12 of 24 PageID #: 511



                 Plaintiff does not plead successor liability in the amended complaint. (See Am.

  Compl.) Moreover, when asked about successor liability at the inquest, plaintiff’s counsel

  responded: “[w]e’re in an absence of information . . . as to that because there has been no

  discovery in this case.” (Tr. at 20:16–22.) Therefore, I find that plaintiff has not sufficiently

  alleged or established successor liability and cannot hold Ramos or Del Caribe liable for

  damages. For this reason, I respectfully recommend dismissing the claims against Ramos and

  Del Caribe for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). 8

      B. Damages

                 Once the court has determined that the defaulting defendants are liable, “the court

  must conduct an inquiry to establish damages to a ‘reasonable certainty.’” Gunawan, 897 F.

  Supp. 2d at 83 (quoting Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d

  Cir. 1999). “[T]he quantum of damages remains to be established by proof unless the amount is

  liquidated or susceptible of mathematical computation.” Flaks v. Koegel, 504 F.2d 702, 707 (2d

  Cir. 1974). “The burden is on the plaintiff to establish [his] entitlement to recovery.” Bravado

  Int’l Group Merch. Servs. v. Ninna, Inc., 655 F. Supp. 2d 177, 189 (E.D.N.Y. 2009).

                 1. Hours Worked

                 “As a preliminary matter, when an employer fails to maintain accurate records or

  where, as here, no records have been produced as a consequence of a defendant’s default, courts

  have held that the ‘plaintiff[’s] recollection and estimates of hours worked are presumed to be

  correct.’” Gunawan, 897 F. Supp. 2d at 88 (quoting Zeng Liu v. Jen Chu Fashion Corp., No. 00



  8
    Ramos is not subject to this motion for a default judgment, as he has answered the amended
  complaint. (See Answer to Amended Complaint, dated Aug. 3, 2016, Dkt. No. 30.)
  Nevertheless, I find that plaintiff has failed to state a claim against Ramos for the same reasons
  that he has failed to state a claim against Del Caribe.


                                                   12
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 13 of 24 PageID #: 512



  CV 4221, 2004 WL 33412, at *3 (S.D.N.Y. Jan. 7, 2004)); see also Kim v. Kum Gang, Inc., No.

  12 CV 6344, 2015 WL 2222438, at *25 (S.D.N.Y. Mar. 19, 2015) (where an employer fails to

  maintain records of wages and hours, plaintiffs “need only prove that they performed work for

  which they were not properly compensated and produce sufficient evidence to show the amount

  and extent of that work as a matter of just and reasonable inference”) (internal quotation marks

  and citations omitted); Hart v. Rick’s Cabaret Int’l, Inc., 60 F. Supp. 3d 447, 466 (S.D.N.Y.

  2014) (“It would be manifestly unfair to allow employers to avoid, or reduce, their liability

  simply because they kept shoddy records.”). Here, because Canela and Estrella Latina have

  defaulted and no employment records have been produced, the court will presume the accuracy

  of plaintiff’s recollection and estimates of hours worked, as stated in his testimony at the inquest.

                 Plaintiff testified that he worked five days per week: Wednesday, Thursday,

  Friday, Saturday, and Sunday. (Tr. at 4:20–22.) He further testified that, while his normal

  weekday hours were from 6:00 p.m. to 4:00 a.m., he would typically work until either 6:00 a.m.

  or 7:00 a.m. on Saturdays and Sundays, depending on how long it took to clean up after all

  patrons had left the Restaurant. (Id. at 4:15–18, 8:2–8.) He explained that while he was

  theoretically entitled to one half-hour break per shift, he was expected to end his break

  immediately if a delivery order came in. (Id. at 9:6–11.) Thus, in practice, he had no breaks.

  (Id.) He also testified that he was injured and unable to work for one week during his

  employment. (Id. at 16:14–18.) He therefore seeks damages for 139 workweeks. (See Damages

  Calculations, Ex. 2, filed Feb. 13, 2019, Dkt. No. 54.)

                 2. Minimum Wage Compensation

                 Under both the FLSA and the NYLL, employees must be paid at least a minimum

  hourly wage for each hour that they work. See 29 U.S.C. § 206(a); N.Y. LAB. LAW § 652. The



                                                   13
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 14 of 24 PageID #: 513



  federal minimum wage does not preempt the state minimum wage, see 29 U.S.C. § 218(a), and a

  plaintiff may recover under whichever statute provides the highest measure of damages.

  Wicaksono v. XYZ 48 Corp., No. 10 CV 3635, 2011 WL 2022644, at *3 (S.D.N.Y. May 2,

  2011), report and recommendation adopted, 2011 WL 2038973 (S.D.N.Y. May 23, 2011).

  Throughout plaintiff’s period of employment, the New York state minimum wage and the federal

  minimum wage were both $7.25 per hour. See 29 U.S.C. § 206(a)(1); https://labor.ny.gov/stats/

  minimum_wage.shtm. Thus, I employ that rate to calculate damages.

                 Plaintiff testified that he was paid a flat rate of $250 per week for the duration of

  his employment, regardless of the number of hours worked, that he worked an average of fifty-

  five hours per week. 9 (See Tr. at 4:15–18, 8:2–8, 13:22–24.) This amounts to an average hourly

  wage of $4.55 per hour, which is below the statutory minimum.

                 Additionally, in his sworn affidavit and amended complaint, plaintiff states that

  he earned an average of $90 per week in tips, but that when customers tipped via credit card,

  defendants would retain approximately twenty-five percent of the tip. (See Cabrera Aff. ¶ 9;

  Am. Compl. ¶ 44.) Both the FLSA and the NYLL contain “tip credit” provisions, which “permit

  an employer to pay a tipped worker a cash wage that is lower than the statutory minimum wage,

  provided that the cash wage and the employee’s tips, taken together, are at least equivalent to the

  minimum wage.” Inclan v. N.Y. Hosp. Grp., 95 F. Supp. 3d 490, 497 (S.D.N.Y. 2015). Here,

  even if plaintiff had been permitted to keep the full $90 in tips he earned each week, he still




  9
    Plaintiff testified that he worked ten hours per day Wednesday through Friday, and that he
  worked either twelve or thirteen hours per day on Saturday and Sunday, depending on when
  patrons left the Restaurant. (See Tr. at 4:15–18, 8:2–8.) Therefore, I presume for purposes of
  these calculations that he worked an average of twelve and a half hours on Saturday and Sunday.



                                                   14
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 15 of 24 PageID #: 514



  would have earned less than the minimum wage. 10 Moreover, because defendants retained a

  portion of plaintiff’s tips, they are not eligible for a tip credit under either statute and may not

  credit plaintiff’s tips towards their minimum wage obligation.

                  To be eligible for a tip credit under the FLSA, an employer must “satisfy two

  conditions: (1) inform the employee of the ‘tip credit’ provision . . . and (2) permit the employee

  to retain all of the tips the employee receives.” Copantitla v. Fiskardo Estiatorio, Inc., 788 F.

  Supp. 2d 253, 287 (S.D.N.Y. 2011) (quoting Jin v. Pacific Buffet House, No. 06 CV 579, 2009

  WL 2601995, at *4 (E.D.N.Y. 2009); citing Chung v. New Silver Palace Rest., 246 F. Supp. 2d

  220, 228–29 (S.D.N.Y. 2002)). “These two prerequisites . . . are strictly construed, and must be

  satisfied even if the employee received tips at least equivalent to the minimum wage.”

  Copantitla, 788 F. Supp. 2d at 287 (quoting Chung, 246 F. Supp. 2d at 229) (internal quotation

  marks omitted). Moreover, a violation of N.Y. LAB. LAW § 196-d, which prohibits an employer

  from retaining tips or gratuities received by employees, renders an employer ineligible to receive

  a tip credit under the NYLL. See id. (“[D]efendants’ violation of N.Y. Lab. Law § 196-d itself

  constitutes an independent and sufficient reason to find that defendants are not entitled to a tip

  credit.”) (citing Lu v. Jing Fong Rest., Inc., 503 F. Supp. 2d 706, 711 (S.D.N.Y. 2007)); see also

  Marin v. Apple-Metro, Inc., 12 CV 5274/13 CV 1417, 2017 WL 4950009, at *24 (E.D.N.Y. Oct.

  4, 2017) (same).

                  Plaintiff testified that defendants retained a portion of his tips, amounting to

  approximately $3 per day. (Tr. at 10:25, 11:1–2.) Therefore, defendants are not eligible for a tip

  credit under either the FLSA or the NYLL, and may not utilize plaintiff’s tips to offset their



  10
    If plaintiff had been able keep all of the tips he received, he would have earned $340 per week.
  Thus, his average hourly rate would have been $6.18 per hour ($340/55).


                                                    15
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 16 of 24 PageID #: 515



  minimum wage damages. As such, I presume for the purpose of calculating minimum wage

  damages that plaintiff earned $250 per week. If plaintiff had been paid the minimum wage, he

  would have earned $398.75 per week ($7.25 x 55). Thus, I find that plaintiff was underpaid by

  $148.75 per week and that he is entitled to $20,676.25 in unpaid minimum wage compensation

  ($148.75 x 139).

                 3. Overtime Compensation

                 Plaintiff is entitled to overtime compensation under both the FLSA and NYLL at

  the rate of one and one-half times his regular rate of pay for the hours he worked in excess of

  forty during a workweek. See 29 U.S.C. § 207(a)(1); N.Y. COMP. CODES T. & RECS. tit. 12, §

  142-2.2. Plaintiff asserts that he never received overtime compensation during his employment

  at the Restaurant. (See Am. Compl. ¶¶ 51–53; Tr. at 14:14–19.) He is therefore entitled to

  recover fifty percent of the applicable minimum wage of $7.25 per hour for overtime hours

  worked during his employment. See Jamarillo v. Banana King Rest. Corp., 12 CV 5649, 2014

  WL 2993450, at *4 (E.D.N.Y. June 30, 2014). Based on plaintiff’s testimony, he worked an

  average of fifteen overtime hours per week. (See Tr. at 4:15–18, 8:2–8.) He is therefore entitled

  to $7,568.55 in unpaid overtime compensation ((15 x $3.63) x 139).

                 4. Retention of Gratuities

                 Plaintiff also claims that he is entitled to damages for unlawful retention of

  gratuities under N.Y. LAB. LAW § 196-d. (Am. Compl. ¶¶ 85–89.) That provision provides that

  “[n]o employer . . . shall demand or accept, directly or indirectly, any part of the gratuities,

  received by an employee, or retain any part of a gratuity or of any charge purported to be a

  gratuity for an employee.” N.Y. LAB. LAW § 196-d. Plaintiff asserts that he earned an average

  of $90 in tips per week and that defendants retained twenty-five percent of tips paid via credit



                                                    16
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 17 of 24 PageID #: 516



  card. (Cabrera Aff. ¶ 9; Am. Compl. ¶ 44.) At the inquest, he testified that he worked five days

  per week and that defendants deducted an average of $3 from his tips each day. (Tr. at 4:20–22,

  10:25, 11:1–2.) Therefore, I presume that the deductions amounted to $15 per week and find

  that plaintiff is entitled to $2,085 in unlawfully retained gratuities ($15 x 139).

                 5. Spread of Hours

                 Plaintiff further claims that he is entitled to unpaid spread of hours wages under

  N.Y. COMP. CODES R. & REGS. tit. 12, § 142-2.4. (Am Compl. ¶¶ 90–94.) That provision

  requires employers to pay employees “one hour’s pay at the basic minimum hourly wage rate, in

  addition to the minimum wage required in this Part for any day in which [ ] the spread of hours

  exceeds 10 hours.” COMP. CODES R. & REGS. tit. 12, § 142-2.4. “[T]he weight of authority in

  this Circuit holds that ‘[a] limitation upon a plaintiff’s eligibility to recover for spread-of-hours

  pay is that the plaintiff not earn more than the [state] minimum wage.”’ Tan v. Voyage Express

  Inc., No. 15 CV 6202, 2017 WL 2334969, at *3 (E.D.N.Y. May 25, 2017) (quoting Luna v. Gon

  Way Constr., No. 16 CV 1411, 2017 WL 835321, at *11 (E.D.N.Y. Feb. 14, 2017), report and

  recommendation adopted, 2017 WL 835174 (E.D.N.Y. Mar. 2, 2017)). Because plaintiff

  regularly worked more than ten hours per day and was paid less than the minimum wage, he is

  entitled to an additional hour of compensation at the minimum wage rate of $7.25 per hour for

  each shift that he worked more than ten hours.

                 Plaintiff testified that he worked more than ten hours on Saturdays and Sundays

  throughout his employment. (See Tr. at 8:2–8.) Therefore, he is entitled to $2,015.50 in unpaid

  spread of hours wages (($7.25 x 2) x 139).




                                                    17
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 18 of 24 PageID #: 517



                 6. Liquidated Damages

                 Plaintiff requests liquidated damages under both the FLSA and the NYLL. (See

   Damages Calculations.) However, plaintiff cannot recover cumulative liquidated damages

   under both statutes for the same time period. See Rana v. Islam, 887 F.3d 118, 119 (2d Cir.

   2018) (per curiam). When two forms of damages are available for the same violation, courts

   have generally awarded the higher of the two. Man Wei Shiu v. New Peking Taste Inc., No. 11

   CV 1175, 2014 WL 652355, at *13 (E.D.N.Y. Feb. 19, 2014). The FLSA allows for liquidated

   damages awards equaling one-hundred percent of wages due. See 29 U.S.C. § 260. Prior to

   April 9, 2011, the NYLL provided for liquidated damages of up to twenty-five percent of wages

   due. See Remache, 2018 WL 4573072, at *15. It was then amended, effective April 9, 2011, to

   provide for liquidated damages equaling one-hundred percent of wages due. Id. Thus, an

   award of liquidated damages under the NYLL would be assessed at twenty-five percent of

   wages due for violations occurring before April 9, 2011 and one-hundred percent for violations

   occurring on and after April 9, 2011. Id. Nevertheless, since plaintiff can recover both

   prejudgment interest and liquidated damages under the NYLL, see N.Y. LAB LAW § 663, an

   award recovered under the NYLL will be greater than one recovered under the FLSA.

                 Under the NYLL, “liquidated damages are presumed unless defendants can show

  subjective good faith.” Zubair v. EnTech Eng’g, P.C., 900 F. Supp. 2d 355, 360 n.3 (S.D.N.Y.

  2012); see N.Y. LAB. LAW § 663(1). As defendants have defaulted, they have not established

  good faith to rebut the liquidated damages presumption. Accordingly, I recommend that plaintiff

  be awarded $32,146.34 in liquidated damages, broken down as follows 11:



  11
    Terms in this table are abbreviated as follows: liquidated (“liq.”) and compensatory
  (“compens.”).


                                                  18
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 19 of 24 PageID #: 518




              Pre-4/9/2011                              Post-4/9/2011

  Compens.           25% Liq.             Compens.             100% Liq.             Total Liq.
  Damages            Damages              Damages              Damages               Damages

           $265.28               $66.32          $32,080.02             $32,080.02         $32,146.34


                 7. Wage Notices

                 Plaintiff further requests statutory damages for defendants’ failure to

  provide wage notices in compliance with New York’s Wage Theft Prevention Act (“WTPA”),

  which requires employers to “provide [their] employees, in writing . . . a notice containing . . .

  the rate or rates of pay thereof, whether paid by the hour, shift, day, week, salary, piece,

  commission, or other allowances.” N.Y. LAB. LAW § 195(1). Beginning April 9, 2011, the

  WTPA required employers to provide written wage notices “at the time of hiring, and on or

  before February first of each subsequent year of the employee’s employment with the employer.”

  N.Y. LAB. LAW § 195(1-a) (eff. Apr. 9, 2011 to Feb. 27, 2015). By an amendment to the WTPA,

  effective February 27, 2015, that provision changed to require employers to provide written

  wage notices only “at the time of hiring.” 2014 N.Y. LAWS ch. 537 § 1, amending N.Y. LAB.

  LAW § 195(1-a). Because plaintiff’s work ended prior to that change, and because he

  commenced this action prior to that change, the original version of the WTPA controls in this

  case.

                 Plaintiff testified that he did not receive a wage notice when he was hired, and did

  not receive any additional documentation regarding his wages at any point during his

  employment. (Tr. at 16:23–17:20.) Because plaintiff was hired prior to the effective date of the

  WTPA, he is not entitled to statutory damages for defendants’ failure to provide a wage notice at

  the time of his hiring. See, e.g., Remache, 2018 WL 4573072, at *16 (“It is clear that employees

  who were hired prior to the effective date of the WTPA cannot recover statutory damages for an

                                                   19
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 20 of 24 PageID #: 519



  employer’s failure to provide wage notices at the time of hiring, as the WTPA does not apply

  retroactively.”) (citing Inclan, 95 F. Supp. 3d at 501–02). Moreover, he is not entitled to

  damages for defendants’ failure to provide annual wage notices, as the WTPA did not provide

  for damages for annual wage notice violations during the time that the annual notice requirement

  was in effect. See id. at *17 (“I agree with those courts that have held that no damages are

  available for annual wage notice violations, as the text of the statute is contrary to such a result. .

  . . Even though the Act, prior to the 2015 amendments, required annual wage notices, it did not

  provide that employees could recover civil damages for a violation of this requirement; only the

  New York Department of Labor could pursue such remedies.”) (footnote omitted) (citation

  omitted); Martinez v. Alimentos Saludables Corp., 16 CV 1997, 2017 WL 5033650, at *20

  (E.D.N.Y. Sept. 22, 2017) (“[T]he Court concludes that Section 198(1-b) does not provide for

  damages for annual wage notice violations.); Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d

  481, 510 n.13 (S.D.N.Y. 2017) (“Although the statute extended a private cause of action to

  employees whose employers failed to provide an initial wage notice at their hire, it did not create

  a private cause of action for employees whose employers failed to furnish the annual notice in

  following years. . . . The NYLL’s annual wage-notice requirement, then, was a right without a

  remedy.”) (citations omitted) (internal quotation marks omitted). 12




  12
    But see Inclan v. N.Y. Hosp. Grp., 95 F. Supp. 3d 490, 502 (S.D.N.Y. 2015) (“However, the
  WTPA also required the Restaurant to provide annual notice of the tip credit to its employees on
  or before February 1, 2012. It is undisputed that two of the plaintiffs . . . remained employed at
  the Restaurant after that date. As the Restaurant did not provide them with WTPA-compliant
  wage notice statements, plaintiffs may recover statutory damages of $50 per work week during
  the time of their employment after that date.”) (footnotes and internal citations omitted).


                                                    20
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 21 of 24 PageID #: 520



                 8. Wage Statements

                 Plaintiff also requests statutory damages for defendants’ failure to provide wage

  statements in compliance with the NYLL. The WTPA requires employers to furnish each

  employee with a statement with every payment of wages—i.e., a paystub—that lists, inter alia,

  the dates of work covered by that payment of wages, the employer’s address and telephone

  number, the applicable rate or rates of pay, applicable deductions, and any allowances claimed as

  part of the minimum wage. N.Y. LAB. LAW § 195(3). Plaintiff testified that he never received

  wage statements with his pay. (Tr. at 17:11–17.)

                 Prior to February 27, 2015, “the WTPA entitled employees to recover statutory

   damages for violations of the wage statement requirement of $100 per work week, not to exceed

   $2,500.” Baltierra v. Advantage Pest Control Co., No. 14 CV 5917, 2015 WL 5474093, at *10

   (E.D.N.Y. Sept. 18, 2015) (citation omitted); accord Inclan, 95 F. Supp. 3d at 501; see also

   2010 N.Y. LAWS ch. 564 § 7, amending N.Y. LAB. LAW § 198(1-d). By an amendment to the

   WTPA effective February 27, 2015, the law changed to allow employees to recover statutory

   damages of $250 dollars “for each work day that the violations occurred or continue to occur,”

   not to exceed $5,000. 2014 N.Y. LAWS ch. 537 § 2, amending N.Y. LAB. LAW § 198(1-d); see

   also Zhang v. Red Mtn. Noodle House Inc., No. 15 CV 628, 2016 WL 4124304, at *6

   (E.D.N.Y. July 5, 2016), report and recommendation adopted, 2016 WL 4099090 (E.D.N.Y.

   Aug. 2, 2016). However, because plaintiff’s employment ended prior to February 27, 2015, he

   may only recover based on the statutory damages available prior to this amendment. Therefore,

   I find that plaintiff is entitled to $2,500 for wage statement violations.

                 9. Pre-Judgment Interest

                   Plaintiff also requests and is entitled to prejudgment interest under the NYLL.



                                                    21
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 22 of 24 PageID #: 521



   See N.Y. LAB. LAW § 663; Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 48

   (E.D.N.Y. 2015) (“In contrast to the FLSA, the NYLL permits an award of both liquidated

   damages and prejudgment interest.”). “Prejudgment interest is calculated on the unpaid wages

   due under the NYLL, not on the liquidated damages awarded under the state law.” 13 Fermin, 93

   F. Supp. 3d at 49 (quoting Mejia v. East Manor USA Inc., No. 10 CV 4313, 2013 WL 3023505,

   at *8 n.11 (E.D.N.Y. Apr. 19, 2013) (internal brackets removed), report and recommendation

   adopted, 2013 WL 2152176 (E.D.N.Y. May 17, 2013)).

                 The statutory rate of interest is nine percent per annum. N.Y. C.P.L.R. § 5004.

   Where damages were incurred at various times, interest may be calculated from a single

   reasonable intermediate date. Id. § 5001(b). The midpoint of a plaintiff’s employment is a

   reasonable intermediate date for purposes of calculating prejudgment interest. See Fermin, 93

   F. Supp. 3d at 49; Wicaksono, 2011 WL 2022644, at *9. I determine the midpoint of plaintiff’s

   employment to be August 1, 2012. I therefore respectfully recommend that prejudgment

   interest at the rate of nine percent per annum be awarded on his compensatory damages of

   $32,345.30 from August 1, 2012 to the date of the entry of judgment, which amounts to a per

   diem interest rate of $7.98 ($32,345.30 x .09/365).

                 10. Post-Judgment Interest

                  Plaintiff is also entitled to post-judgment interest under 28 U.S.C. § 1961(a).

   Section 1961 provides that “interest shall be allowed on any money judgment in a civil case

   recovered in a district court.” 28 U.S.C. § 1961(a). Under the statute, interest is calculated

   “from the date of the entry of judgment, at a rate equal to the weekly average 1-year constant


   13
     Prejudgment interest is also unavailable for violations of the wage statement or wage notice
   provisions. See N.Y. LAB. LAW § 198(1-b), (1-d).


                                                   22
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 23 of 24 PageID #: 522



   maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

   for the calendar week preceding[ ] the date of the judgment.” Id. Thus, I respectfully

   recommend that plaintiff be awarded statutory post-judgment interest. See Fermin, 93 F. Supp

   3d at 53 (finding that post-judgment interest is mandatory).

                 11. Attorney’s Fees and Costs

                 As the prevailing party, plaintiff is entitled to recover reasonable attorney’s fees

  and costs under both statutes. See 29 U.S.C. § 216(b), N.Y. LAB. LAW §§ 198, 663(1)).

  Plaintiff’s Memorandum of Law does not include a fee application, but rather requests that

  attorney’s fees and costs be determined at a later time. (Pl.’s Mem. at 3.) At the inquest hearing,

  plaintiff’s counsel submitted an exhibit consisting of computer printouts of time records and a

  generic firm resume, which does not identify all attorneys who worked on this matter. 14 (See

  Time Records & Firm Resume, Exs. 3–5, filed Feb. 13, 2019, Dkt. No. 54.) This is not a

  sufficient fee application. Therefore, I respectfully recommend that plaintiff’s request for

  attorney’s fees and costs be denied at this time, with leave to re-file a complete application with

  support for counsel’s hourly rates within thirty days of the date of Judge DeArcy Hall’s decision

  on this report and recommendation.

                                             CONCLUSION

                 For the reasons stated above, I respectfully recommend that plaintiff’s motion for

  a default judgment be granted as to Canela and Estrella Latina, but denied as to Del Caribe. In

  terms of damages, I respectfully recommend that plaintiff be awarded $66,991.64, consisting of

  $20,676.25 in unpaid minimum wage compensation, $7,568.55 in unpaid overtime

  compensation, $2,085 in unlawfully retained gratuities, $2,015.50 in unpaid spread of hours
  14
     For example, there is an individual with the initials “TS” who billed upwards of forty hours on
  this matter and who is not identified or described in plaintiff’s submission.


                                                   23
Case 1:14-cv-04874-LDH-RML Document 56 Filed 03/08/19 Page 24 of 24 PageID #: 523



  wages, $32,146.34 in liquidated damages, and $2,500 in statutory penalties for wage statement

  violations, as well as pre-judgment interest accruing from August 1, 2012 to the date of entry of

  judgment, and post-judgment interest. I further recommend dismissing plaintiff’s claims against

  Ramos and Del Caribe for failure to state a claim. Finally, I respectfully recommend denying

  plaintiff’s application for attorney’s fees and costs at this time, with leave to refile a complete

  application within thirty (30) days of Judge DeArcy Hall’s decision on this report and

  recommendation.

                 Any objections to this report and recommendation must be filed with the Clerk of
   the Court, with courtesy copies to Judge DeArcy Hall and to my chambers within fourteen (14)

   days. Failure to file objections within the specified time waives the right to appeal the district

   court’s order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a), 6(d). Plaintiff is directed to

   serve copies of this report and recommendation on the defaulting defendants by regular mail,

   and to file proof of service within ten days of the date of this report and recommendation.




                                                                  Respectfully submitted,



                                                                           /s/
                                                                 ROBERT M. LEVY
                                                                 United States Magistrate Judge

   Dated: Brooklyn, New York
          March 8, 2019




                                                    24
